Citation Nr: 0905891	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-01 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for claimed bilateral 
hearing loss.

2.  Entitlement to service connection for claimed tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the RO

The Veteran and his wife testified before an Acting Veterans 
Law Judge at a September 2008 hearing.  At the hearing, the 
Veteran submitted additional evidence and waiver initial RO 
consideration of that evidence.  


FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss is 
shown as likely as not to be etiologically related to 
acoustic trauma to which the Veteran was exposed during his 
period of active service.

2.  The current tinnitus is shown as likely as not to be 
etiologically related to acoustic trauma to which the Veteran 
was exposed during his period of active service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor, bilateral sensorineural hearing loss was incurred in 
service.  38 U.S.C.S. §§ 1110, 5013, 5103A,  5107 (2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008). 
        
2.  With resolution of reasonable doubt in the Veteran's 
favor, tinnitus was incurred in service.  38 U.S.C.S. §§ 
1110, 5013, 5103A,  5107 (2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action 
taken herein below, the Board finds that no further 
assistance in developing the facts pertinent to the Veteran's 
claims is required at this time.  

Service connection is warranted where a disability results 
from a disease or injury incurred in, or aggravated by, 
military service. 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a). 

With respect to chronic conditions, service connection may be 
granted where sufficient manifestations exist to identify the 
disease entity and to establish chronicity at the time of 
service, or within the presumptive period thereafter.  38 
C.F.R. §§ 3.303(b), 3.307.  When the fact of chronicity in 
the service is not adequately supported, a showing of 
continuity of symptomology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any condition 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
303(d).  

For the purpose of applying the laws administered by the 
V.A., hearing impairment is considered to be a disability 
when the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels of greater; or 
when the auditory threshold for at least three of these 
thresholds are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385. 

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has determined that, for 
tinnitus, the Veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such the Veteran's lay 
contentions as to tinnitus represent competent evidence.

The Veteran's entrance examination  and separation physical 
reflected normal hearing.

Subsequent to service, on September 1991 the Veteran was 
diagnosed with mild to severe sensorineural hearing loss by a 
private audiologist.  A November 1998 audiogram also 
documents hearing loss and the Veteran's report of constant 
tinnitus. 

A report of a VA examination dated July 2005 documented the 
Veteran's hearing loss of 40 decibels or greater at all 
tested frequencies.  The same exam established a speech 
recognition score of 48% in the left ear. Speech recognition 
in the right ear was untestable due to the severity of the 
Veteran's hearing loss.  The Veteran was diagnosed with 
severe to profound sensorineural hearing loss in the right 
ear and moderate to severe sensorineural hearing loss in the 
right ear.  The examiner noted that the Veteran reported 
significant in-service noise exposure and hearing loss that 
began during his period of service.  The examiner also noted 
that the Veteran had a history of occupational noise 
exposure.  The examination reflects that the Veteran reported 
a ten year history of hearing aid use.  After reviewing the 
Veteran's service records and claims file the examiner 
concluded: "[b]ased on the documentation of normal hearing 
at discharge in 1967, the length of time between the length 
of time between the date of claimed acoustic trauma to the 
present, the patient's hearing loss is not considered related 
to his military service [sic]." 

In an addendum dated October 2005, the examiner stated 
"[b]ased on the length of time between the date of claimed 
acoustic trauma to the present, the patient's tinnitus is not 
considered related to his military service."

An audiological evaluation dated August 2007 documented the 
Veteran's severe to profound bilateral sensorineural hearing 
loss, with poor speech understanding with or without visual 
cues.  

Records of the Social Security Administration include a 
report of Independent Medical Examination conducted by the 
Florida Department of Health in August 2007 to evaluate the 
Veteran's disability claim.  The examiner recorded the 
Veteran's report of daily tinnitus.  The examiner diagnosed 
right total hearing loss and left severe hearing loss with 
hearing aid in place.   

In June 2008, the Veteran was evaluated by a VA audiologist 
in connection with recommendation of the Veteran for a 
cochlear implant.  The audiological consult report recorded 
the Veteran's complaints of gradually decreasing hearing in 
both ears and constant bilateral high pitched tinnitus.  The 
Veteran was diagnosed with "severe to profound sensorineural 
hearing loss bilaterally."  The examiner noted that the 
Veteran was lacking any measurable hearing for speech on the 
right, and suffering profoundly impaired speech reception on 
the left with no measurable word recognition.  The 
audiologist noted that notwithstanding the Veteran's 
occupation in construction, he reported limited civilian 
noise exposure.  Based upon the Veteran's report of 
significant military noise exposure and his limited post-
service noise exposure the audiologist concluded that it was 
as likely as not that the Veteran's hearing loss began in the 
service.  

An private audiology report dated July 2008 also diagnosed 
severe to profound hearing loss, with accompanying tinnitus.  
The examiner opined that it is more likely than not the 
Veteran's hearing loss was related to acoustical trauma.

In September 2008, the Veteran testified that he had 
experienced noise exposure during service and that after 
service he used hearing protection on the job as a general 
contractor.  He testified that he had hearing loss and 
tinnitus after service.  His wife testified that she had 
known the Veteran since he had returned from Vietnam and that 
she notice problems with his hearing and he complained of 
ringing in the ears since that time.  

Thus, in this case, there exists competent medical evidence 
both supporting and contradicting the Veteran's claims that 
his hearing loss and tinnitus were incurred in service.  It 
is therefore the responsibility of the Board to weigh this 
evidence so as to reach a determination of the Veteran's 
claim.  See, e.g. Hayes v. Brown, 5 Vet. App. 60, 69 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (it is the 
responsibility of the Board to assess the credibility and 
weight of the evidence before it).  

While the Board may not substitute its own medical judgment 
in the guise of a Board opinion, Colvin v. Derwinski, 1 Vet. 
App. 171,175 (1990), where the opinions of medical 
professionals are in conflict the Board may resolve such 
conflict by accepting the conclusions set forth in one 
medical opinion and rejecting those of the other.  See, e.g., 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the 
Board must set forth a reasonable basis for doing so.  Id.

In evaluating the weight of medical evidence, the Board is 
guided by the principle that the probative value of a medical 
opinion largely rests upon the extent to which such opinion 
rests upon a thorough evaluation of the Veteran's medical 
history, including but not limited to the claims file.  See, 
e.g. Miller v. West, 11 Vet. App. 345, 348.  Further, an 
opinion that is speculative has limited probative value.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 
(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) ( a 
medical opinion that a particular event "may" have led to 
the Veteran's disability is too speculative to establish a 
causal relationship)).  Although the United States Court of 
Appeals for Veteran's Claims declined to adopt a "treating 
physician rule" pursuant to which the Veteran's treating 
physician would be presumptively given greater weight than 
that of another doctor,  Winsett v. West, 11 Vet. App. 420, 
424-425 (1998), the relationship between the physician and 
the Veteran may properly be assessed in determining the 
weight of the opinion. 

Finally, evidence of a prolonged period without medical 
complaint after service may be considered with other factors 
in the analysis of a claim for service connection.  See Maxon 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, while the 
lack of contemporaneous medical records may be considered in 
evaluating the credibility of a Veteran's complaints that he 
suffered from particular symptoms at particular times,  the 
lack of such records does not, in and of itself, render the 
Veteran's recounting of his own medical history incredible.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006). 

In this case, the Board determines that the conclusions set 
forth in the June 2008 audiological evaluation are more 
probative than those set forth in the July 2005 report of 
examination and addendum.  See, e.g., Owens supra at 433.  
While the July 2005 report and addendum noted that  the 
Veteran was exposed to significant military noise exposure 
and occupational noise exposure, it did not explain how 
either affected his current hearing loss disability.  In this 
regard, the rationale for the examiner's opinion is not 
adequately explained.  The examiner's statement that the 
Veteran had a history of occupational noise exposure is 
inconsistent with the Veteran's testimony at the  September 
2008 hearing.  The Veteran testified that he was not 
generally exposed to noise in his civilian work, and that, 
when he was so exposed, he utilized ear protection.

In contrast, the June 2008 medical opinion explained that the 
Veteran is a contractor with limited occupational noise 
exposure.  The audiologist also noted the Veteran's military 
noise exposure and opined that it is as likely as not that 
his progressive hearing loss and accompanying tinnitus began 
in service.  In addition, the July 2008 private medical 
opinion indicated that the Veteran's tinnitus was associated 
with his hearing loss, thus indicating it too is due to 
inservice noise exposure.  This is consistent with the 
Veteran's hearing testimony.  

Further, the testimony of the Veteran and his wife at the 
Board hearing, and the statements of lay witnesses indicated 
that the Veteran suffered from progressive hearing loss and 
tinnitus since shortly after he returned from Vietnam.  While 
lay witnesses may not diagnose a medical condition, they are 
capable of relating a Veteran's observable symptoms.  
Espiritu v. Derwinski,  2 Vet. App. 492, 494 (1992).  See 
also Charles, supra at 374.   

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the medical evidence of record support the 
conclusion that service connection for bilateral hearing loss 
and tinnitus is warranted. 

ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


